DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The new title submitted 7/26/2021 is acknowledged and accepted.
Response to Amendment/Claim Status
Claims 1-20 are currently pending. Claims 1, 14, 18 and 20 have been amended; no claims were cancelled; and no new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 12, 15, 16, 18, 19; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0126496 A1-prior art of record, hereafter Wang) in view of KIM et al (US 2015/0001486 A1-prior art of record, hereafter Kim).
Re claim 1, Wang discloses in FIG. 2 (with references to FIG. 1) a display substrate (display apparatus; ¶ [0061]), wherein the display substrate comprises a base substrate (100; ¶ [0038] and [0061]), a gate layer (gate and capacitor electrodes; ¶ [0038]; [0042] and [0061]), a gate insulating layer (130; ¶ [0038] and [0061]), a source and drain layer (source/drain electrodes of TFTs; ¶ [0041] and [0061]), a shielding layer (310; ¶ [0061]), and an encapsulant (320/330; ¶ [0054] and [0061]);
the gate layer (gate/capacitor electrodes), the gate insulating layer (130), the source and drain layer (source/drain electrodes) and the shielding layer (310) are arranged sequentially (stacked) in a direction away (vertically upward) from the base substrate (100);
wherein, a side (top) of the shielding layer (310) that faces away from (above) the base substrate (100) has a protrusion (side and upper curved surfaces), and an orthographic projection (shadow below 100; see inserted figure below) of the protrusion (upper curved surface) on the base substrate (100) overlaps with (covers) a target orthographic projection (overlapping shadows below 100; see inserted figure below); and the target orthographic projection (21) comprises: a portion of an orthographic projection (shadow below 100; see inserted figure below) of the gate layer (gate/capacitor electrodes) on the base substrate (100) that overlaps with (covers) see inserted figure below) of the source and drain layer (source/drain electrodes) on the base substrate (100), and
wherein the shielding layer (310) is formed over the encapsulant (320/330), and the shielding layer is configured (formed) to prevent foreign particles (impurities; ¶ [0055]) in the encapsulant (320/330) from being pressed to penetrate an intersection (layer 150; ¶ [0041]) of the source and drain layer (source/drain electrodes) and the gate layer (gate/capacitor electrodes).

For the record, the expression the shielding layer is configured to prevent foreign particles in the encapsulant from being pressed to penetrate an intersection of the source and drain layer and the gate layer is a functional limitation, which is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients).
Further, functional limitations must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (see MPEP § 2173.05(g) [R-08.2017]). In the case of layer (310), it can perform or do the function preventing foreign particles in the encapsulant from being pressed to penetrate an intersection of the source and drain layer and the gate layer; and is not limited by claim language such as “adapted to” or “configured to” that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (See MPEP § 2111.04).
 

    PNG
    media_image1.png
    1011
    997
    media_image1.png
    Greyscale

For the record, the inserted figure (modified FIG. 2 of Wang) discloses three (3) orthographic projections: A1, the orthographic projection of the shielding layer (310); A2, the target orthographic projection; and A3, the orthographic projection of a gate pattern (i.e. an orthographic projection of a gate electrode). From the figure, it can be seen that both the A2, the target orthographic projection; and A3, the orthographic projection of a gate pattern are completely within A1, the orthographic projection of the shielding layer (310).

Wang fails to disclose a cover plate; and wherein the shielding layer is bonded with the cover plate through an encapsulant.

Kim discloses in FIG. 8H (with references to FIGS. 8A-8G) a display substrate (101) comprising shielding layer (153; ¶ [0093]), wherein the display substrate (101) comprises a base substrate (110; ¶ [0101]), and a cover plate (170; ¶ [0101]), wherein the shielding layer (153) is bonded with the cover plate (170) through an encapsulant (a frit material, an organic insulating material or a polymer material; ¶ [0101]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang to include the cover plate of Kim such that the shielding layer (of Wang) is bonded with the cover plate through the encapsulant, where the cover plate adds an outermost flexible plastic or glass environmental seal (Kim; ¶ [0071] and [0101]).

Re claims 2 and 3, Wang discloses the display substrate according to claim 1, wherein a surface (top) of the protrusion (side and upper curved surfaces) that faces away from (opposite) the base substrate (100) comprises a convex surface (¶ [0063]); wherein the convex surface comprises a curved convex surface (¶ [0063]).
Re claims 5 and 6, Wang discloses the display substrate according to claim 1, wherein the protrusion (side and upper curved surfaces) has one or more side surfaces (left/right side surfaces) which connect a surface (flat base) of the protrusion (310) that faces towards the base substrate (100) with a surface (upper curved surface) of the protrusion (310) that faces away from (opposite) the base substrate (100), and the one or more side surfaces (left/right sides) of the protrusion (310) comprise a concave surface 
Re claims 7 and 8, Wang discloses the display substrate according to claim 1, wherein a surface (upper curved surface) of the protrusion (side and upper curved surfaces) that faces away from (opposite) the base substrate (100) and a surface (flat base) of the protrusion (310) that faces towards the base substrate (100) have one or more shared edges (left/right side surfaces); and wherein the surface (upper curved surface) of the protrusion (side and upper curved surfaces) that faces away from (opposite) the base substrate (100) and the surface (flat base) of the protrusion that faces towards the base substrate (100) have two shared edges (left/right side surfaces) which extend in the same direction (laterally and vertically).
Re claim 9, Wang discloses the display substrate according to claim 1, wherein the protrusion (side and upper curved surfaces) is strip-shaped (islands; ¶ [0062]), and a lengthwise (left-to-right) direction of the protrusion (310) is parallel to (in-line with) the base substrate (310).
Re claim 11, Wang discloses the display substrate according to claim 1, wherein a material of the protrusion (side and upper curved surfaces) comprises photoresist (polyimide; ¶ [0054]).
Re claim 12, Wang discloses the display substrate according to claim 1, wherein the shielding layer (310) comprises a plurality (islands; ¶ [0062]) of the protrusions (side and upper curved surfaces), and there is a space (separation) between orthographic 
Re claims 15 and 16, Wang discloses the display substrate according to claim 1, wherein the orthographic projection (shadow below 100; see A2 of inserted figure above) of the gate layer (gate/capacitor electrodes) on the base substrate (100) is located within (covered by) an orthographic projection (shadow below 100; see A1 of inserted figure above) of all the protrusion (side and upper curved surfaces) in the shielding layer (310) on the base substrate (100); and wherein, the shielding layer (310) comprises a plurality of the protrusions (side and upper curved surfaces of R/G/B sub-pixels; ¶ [0061]), and the gate layer (gate/capacitor electrodes) comprises a plurality of gate patterns (gate electrodes of R/G/B sub-pixels); there is a space (separation) between orthographic projections (shadow below 100; see A1 of inserted figure above) of any two adjacent protrusions (side and upper curved surfaces of R/G/B sub-pixels) on the base substrate (01), and an orthographic projection (shadow below 100; see A3 of inserted figure above) of each of the gate patterns (gate electrodes) on the base substrate (100) is located within an orthographic projection (shadow below 100; see A1 of inserted figure above) of its corresponding protrusion (of R/G/B sub-pixels) on the base substrate (100).
Re claims 18 and 19, Wang discloses a display panel (OLED display apparatus; ¶ [0061]) comprising the display substrate according to claim 1 (see claim 1 above); and display device (OLED display apparatus; ¶ [0061]), wherein the display device comprises the display panel according to claim 18 (see claims 1 and 18 above).

forming a gate layer (gate and capacitor electrodes; ¶ [0038]; [0042] and [0061]), a gate insulating layer (130; ¶ [0038] and [0061]), a source and drain layer (source/drain electrodes of TFTs; ¶ [0041] and [0061]), a shielding layer (310; ¶ [0061]), and an encapsulant (320/330; ¶ [0054] and [0061]) on a base substrate (100; ¶ [0038] and [0061]) sequentially (stacked);
wherein, a side (top) of the shielding layer (310) that faces away from (above) the base substrate (100) has a protrusion (side and upper curved surfaces), and an orthographic projection (shadow below 100; see inserted figure above) of the protrusion (upper curved surface) on the base substrate (100) overlaps with (covers) a target orthographic projection (overlapping shadows below 100; see inserted figure above); the target orthographic projection (21) comprises: a portion of an orthographic projection (shadow below 100; see inserted figure above) of the gate layer (gate/capacitor electrodes) on the base substrate (100) that overlaps with (covers) an orthographic projection (shadow below 100; see inserted figure above) of the source and drain layer (source/drain electrodes) on the base substrate (100), and
wherein the shielding layer (310) formed is over the encapsulant (320/330), and the shielding layer is configured (formed) to prevent foreign particles (impurities; ¶ [0055]) in the encapsulant (320/330) from being pressed to penetrate an intersection (layer 150; ¶ 

For the record, the expression the shielding layer is configured to prevent foreign particles in the encapsulant from being pressed to penetrate an intersection of the source and drain layer and the gate layer is a functional limitation, which is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients).
Further, functional limitations must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (see MPEP § 2173.05(g) [R-08.2017]). In the case of the instant application, not enough specificity is given in claim 1 with respect to the claimed the shielding layer, the claimed foreign particles, and the claimed encapsulant to render shielding layer (310) of Wang deficient for preventing foreign particles in the encapsulant (320/330) from being pressed to penetrate an intersection of the source and drain layer and the gate layer.

Also, the inserted figure above (modified FIG. 2 of Wang) discloses three (3) orthographic projections: A1, the orthographic projection of the shielding layer (310); A2, the target orthographic projection; and A3, the orthographic projection of a gate pattern (i.e. an orthographic projection of a gate electrode). From the figure, it can be seen that both the A2, the target orthographic projection; and A3, the orthographic projection of a gate pattern are completely within A1, the orthographic projection of the shielding layer (310).

Wang fails to disclose forming a cover plate on the base substrate (100); and wherein the shielding layer (310) is bonded with the cover plate through the encapsulant (320/330).

However,
Kim discloses in FIG. 8H (with references to FIGS. 8A-8G) a display substrate (101) comprising shielding layer (153; ¶ [0093]), wherein the display substrate (101) comprises a base substrate (110; ¶ [0101]), and a cover plate (170; ¶ [0101]), wherein the shielding layer (153) is bonded with the cover plate (170) through an encapsulant (a frit material, an organic insulating material or a polymer material; ¶ [0101]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang to include the cover plate of Kim such that the shielding layer (of Wang) is bonded with the cover plate through the encapsulant, where the cover plate adds an outermost flexible plastic or glass environmental seal (Kim; ¶ [0071] and [0101]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Kim as applied to claim 3 above, and further in view of Kuwabara et al (US 2007/0085475 A1-prior art of record, hereafter Kuwabara).

However,
Kuwabara discloses in FIG. 1C a display substrate comprising a surface (top) of the protrusion (side and upper curved surfaces of 11; ¶ [0075]) that faces away from (opposite) a base substrate (10; ¶ [0056]) comprises a convex (curved) surface; wherein the convex surface comprises a curved convex (outwardly curved) surface, and a generatrix (trace) of the curved convex surface has a semicircle (half-circle) shape.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang and Kim such that a generatrix (trace) of the curved convex surface has a semicircle (half-circle) shape, as dis disclosed by Kuwabara, in order to improve apertures by minimizing upper shapes of the protrusion (Kuwabara; ¶ [0072]) in addition to changing their radius of curvature for uniform brightness from the device sub-pixels (Wang; ¶ [0064]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Kim as applied to claim 9 above, and further in view of Im et al (US 2014/0306198 A1-prior art of record, hereafter Im).
Re claim 10, Wang and Kim discloses the display substrate according to claim 9, but fails to disclose wherein a width of the orthographic projection (shadow) of the protrusion (side and upper curved surfaces) on the base substrate (100) is greater than or equal to 2.4 µm.

Im discloses in FIGS. 1 and 2 a display substrate comprising a width (left-to-right extension) of an orthographic projection (shadow) of a protrusion (side and upper surfaces of 150a; ¶ [0043]) on a base substrate (100a; ¶ [0044]) is greater than or equal to 2.4 µm (D1: 2 to 40 µm; ¶ [0088]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang and Kim such that a width of the orthographic projection (shadow) of the protrusion (side and upper curved surfaces) on the base substrate (100 of Wang) is greater than or equal to 2.4 µm, as disclosed by Im, in order to form high-quality/high-resolution display have emission apertures of varying sizes with defects (Im; ¶ [0008] and [0111]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Kim as applied to claim 12 above, and further in view of TAN et al (US 2019/0181203 A1-prior art of record, hereafter Tan).
Re claim 13, Wang and Kim discloses the display substrate according to claim 12, but fails to disclose wherein a minimum distance between any two adjacent protrusions (side and upper curved surfaces of R/G/B sub-pixels) is greater than or equal to a distance threshold x, where the distance threshold is in a range between 2 µm and 3 µm.
However,
Tan discloses in FIG. 10a (with references to FIG. 9a) a display substrate comprising a minimum distance between any two adjacent protrusions (side and upper 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang and Kim such that a minimum distance between any two adjacent protrusions (side and upper curved surfaces of R/G/B sub-pixels) is greater than or equal to a distance threshold x, where the distance threshold is in a range between 2 µm and 3 µm, as disclosed by Tan, in order to form closely spaced sub-pixels with uniform coverage of upper layers over active of the device (Tan; ¶ [0065]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Kim as applied to claim 1 above, and further in view of Ryuji et al (US 2008/0211399 A1, hereafter Ryuji).
Re claim 14, Wang and Kim discloses the display substrate according to claim 1, but fails to disclose wherein the shielding layer (310) comprises a pad layer and the protrusion (side and upper curved surfaces), the pad layer entirely covers the base substrate (100); the protrusion (side and upper curved surfaces) is arranged at a side of the pad layer away from the base substrate (100), and the orthographic projection (shadow) of the protrusion on the base substrate (100) is located within an orthographic projection of the pad layer on the base substrate (100) and is different from the orthographic projection of the pad layer on the base substrate.


Ryuji discloses in FIG. 3E a display substrate (OLED display; ¶ [0043]) comprising shielding layer (320; ¶ [0048]), wherein the display substrate comprises a pad layer (318; ¶ [0048]) and a protrusion (side and upper surfaces of 320), the pad layer (318) entirely covers (left-to-right) a base substrate (300; ¶ [0044]); the protrusion (side and upper surfaces of 320) is arranged at a side (top) of the pad layer (318) away from (opposite) the base substrate (300), and the orthographic projection (shadow) of the protrusion (side and upper surfaces of 320) on the base substrate (300) is located within (less wide than) an orthographic projection (shadow) of the pad layer (318) on the base substrate (300) and is different (in area) from the orthographic projection (shadow) of the pad layer (318) on the base substrate (300).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang and Kim to include the pad layer of Ryuji such that the pad layer entirely covers the base substrate (100), the protrusion is arranged at a side of the pad layer away from the base substrate (100), and the orthographic projection (shadow) of the protrusion on the base substrate (100) is located within an orthographic projection of the pad layer on the base substrate (100) and is different from the orthographic projection of the pad layer on the base substrate, in order to form a protective interface over the upper electrode of the device (Ryuji; ¶ [0048]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Kim as applied to claim 1 above, and further in view of Lee et al (US 2015/0048320 A1, hereafter Lee).
Re claim 17, Wang and Kim discloses the display substrate according to claim 1, wherein the gate layer (of gate and capacitor electrodes) comprises a plurality of gate patterns (gate electrodes of TFTs), but fails to disclose and the display substrate further comprises a spacer insulating layer; some of the plurality of gate patterns (gate electrodes) are located on a side of the spacer insulating layer that faces towards the base substrate (100), while others of the plurality of gate patterns (gate electrodes) are located on a side of the spacer insulating layer that faces away from the base substrate (100).

However,
Lee discloses in FIG. 9 a display substrate comprising a spacer insulating layer (115; ¶ [0115]); some (126; ¶ [0116]) of a plurality of gate patterns (114/126; ¶ [0115]-[0116]) are located on a side (top right) of the spacer insulating layer (115) that faces towards a base substrate (110; ¶ [0106]), while others (114; ¶ [0115]) of the plurality of gate patterns (114/126) are located on a side (bottom left) of the spacer insulating layer (115) that faces away (upward) from the base substrate (110).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang and Kim to include a spacer insulating layer, where some of the plurality of gate patterns (gate electrodes) are located on a side of the spacer insulating layer that faces towards the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892